Exhibit 10.1

 

July 2, 2014

 

CONFIDENTIAL

 

Laurie Grijalva

36 Marbella

San Clemente, CA 92673

 

RE:         Acknowledgement of Promotion

 

Dear Laurie:

 

This letter will confirm your new role and responsibilities as Chief
Merchandising Officer. You will continue to report to Jim Conroy, Chief
Executive Officer. The target transition date is June 23, 2014. The conditions
of this position are as follows:

 

·                  Your bi-weekly salary will now be $10,576.92 (which would
equate to $275,000.00, if annualized), less legally required withholdings and
deductions, and you will be paid on a bi-weekly payroll schedule, every other
Friday. Your position will remain exempt and will be paid in accordance with all
state and federal laws.

·                  Your Paid Time-Off (PTO) pay benefits will not change, unless
such benefits are changed or modified by the Company in the future.

·                  You will continue to receive certain paid holidays as set
forth in the Company’s Employee Handbook.

·                  The potential target bonus compensation and factors impacting
your bonus will remain the same.

·                  Your salary and performance may be reviewed annually, subject
to the-current Company practices and may be prorated accordingly in any year in
which your position or compensation was changed.

 

Your employment shall also be governed by the terms and conditions set forth in
the Company’s Employee Handbook, as amended from time-to-time by the Company,
and any and all provisions established by the Company from time to time with
respect to your position or level of employment.

 

To the fullest extent allowed by law, any controversy, claim, or dispute between
you and Boot Barn, Inc. (“Boot Barn” or “Company”) the Company (and/or any of
its affiliates, owners, shareholders, directors, officers, employees, volunteers
or agents) relating to or arising out of your employment or the cessation of
that employment will be submitted to final and binding arbitration before a
neutral arbitrator, in the county in which you last worked, in accordance with
the JAMS Employment Arbitration Rules and Procedures, including any subsequent
modifications or amendments to such Rules, as the exclusive remedy for such
controversy, claim, or dispute. (A copy of the most current JAMS Rules may be
obtained from the Company’s Human Resources Department or by visiting
http://www.jamsadr.com/rules-employment-arbitration/.) In any such arbitration,
the parties may conduct discovery to the same extent as would be permitted in a
court of law. The arbitrator will issue a written decision stating the essential
findings and conclusions on which the award is based, and will have full
authority to award all remedies that would have been available in court. The
Company will pay all arbitrators’ fees and any arbitration administration
expenses. Any award may be entered as a judgment or an order in any court of
competent jurisdiction. This Agreement covers all employment-related claims
including, but not limited to, claims of unpaid wages, breach of contract,
torts, violation of public policy, discrimination, harassment, or any other
employment-related claim under state or federal statues or laws relating to an
employee’s relationship with his/her employer, regardless of whether such
dispute is initiated by you or the Company. This Agreement also covers any and
all claims that the Company may have against you, including claims for

 

--------------------------------------------------------------------------------


 

misappropriation of Company property, disclosure of proprietary information or
trade secrets, gross negligence, or any other claim for alleged wrongful
conduct. Both you and the Company waive the right to pursue claims in
arbitration on a class basis, as a collective action or as a representative
action. This Agreement is governed by and enforceable under the Federal
Arbitration Act (“FAA”).

 

Nothing in this Agreement affects your right to file an administrative charge
with the National Labor Relations Board, the Equal Employment Opportunity
Commission, or any state agency charged with enforcement of fair employment
practice laws. You may present such claims to the appropriate agency, but you
and the Company agree to arbitrate under this Agreement all rights to any form
of recovery or relief, including monetary or other damages.

 

BY AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH YOU AND THE COMPANY GIVE
UP ALL RIGHTS TO TRIAL BY JURY. This arbitration agreement is to be construed as
broadly as permissible under applicable law.

 

Furthermore, your employment is at will. This means that your employment with
Boot Barn is for an unspecified term and is to continue only at the mutual
consent of both Boot Barn and yourself. Consequently, either Boot Barn or you
may terminate the employment relationship at will, at any time, with or without
cause, and with or without advanced notice. This at will aspect of your
employment, may not be modified, amended or rescinded except by an individual
written agreement signed by both you and the Chief Executive Officer of the
Company along with the Vice President of Human Resources.

 

This letter and the terms and conditions of employment contained herein
supercede and replace any prior understandings or discusions between you and
Boot Barn regarding your employment related to your title, compensation, along
with the benefits and policies included herein. This letter does not change the
conditions of your employment as outlined in your Employment Agreement dated
May 11, 2014, however, the terms and conditions of your employment between you
and Boot Barn may only be amended by a document in wirting signed by the
employee, and the Chief Executive Officer along with the Vice President of Human
Resources.

 

This letter may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument and shall be deemed to have been duly given when either
(i) personally delivered (ii) delivered via facsimile or e-mail with confirmed
receipt or (iii) three (3) days after being mailed by United States first-class
mail, postage prepaid.

 

If you are in agreement with the above, please sign the original of this letter
(retaining the copy for your records) and return this letter to Valerie Reif,
Vice President of Human Resources.  Please contact Valerie if you have any
questions regarding the terms set out herein.

 

AGREED TO & ACCEPTED:

 

SINCERELY,

 

 

 

 

 

 

BY:

/s/ Laurie Grijalva

 

/s/ Jim Conroy

 

Laurie Grijalva

 

Jim Conroy

 

 

CEO & President

 

 

 

DATED:

8/8/2014

 

 

 

2

--------------------------------------------------------------------------------